                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 MOSES BOB PESSIMA,                                               4:19-CV-04201-RAL


                               Plaintiff,

                vs.                                       ORDER GRANTING PLAINTIFF'S
                                                          MOTION TO PROCEED WITHOUT
 THE EXECUTIVE DIRECTOR,JOHN                            PREPAYMENT OF FEES AND 1915A
 MORRELL & CO.(SMITHFIELD FOODS                             SCREENING FOR DISMISSAL
 INC.), IN HIS/HER OFFICIAL CAPACITY;

                               Defendant.



       Plaintiff Moses Bob Pessima filed a pro se civil rights lawsuit actions under 42 U.S.C.

§ 1983 and a Bivens action under 28 U.S.C. § 1331. Doc. 1 at 3. Pessima moves to proceed in

district court without prepayment offees and has filed a financial affidavit. Doc. 3. This Court now

screens Pessima's Complaint and affidavit, Docs. 1 and 2, under 28 U.S.C. § 1915A.

I.      Motion to Proceed without Prepayment of Fees

       Pessima filed a motion to proceed without prepayment of fees and completed a financial

affidavit. Doe. 3. A federal court may authorize the commencement of any lawsuit without

prepayment of fees when an applicant submits an affidavit stating he or she is unable to pay the

costs ofthe lawsuit. 28 U.S.C. § 1915(a)(1). "[I]n forma pauperis status does not require a litigant

to demonstrate absolute destitution." Lee v. McDonald's Corp.,231 F.3d 456,459(8th Cir. 2000).

But in forma pauperis status is a privilege, not a right. Williams v. MeKenzie. 834 F.2d 152, 154

(8th Cir. 1987). Determining whether an applicant is sufficiently impoverished to qualify to

proceed in forma pauperis under § 1915 is committed to the sound discretion of the district court.
Cross V. Gen. Motors Corp., 721 F.2d 1152, 1157 (8th Cir. 1983). Pessima's application shows

insufficient funds to pay the filing fee and his motion to proceed without prepayment offees, Doc.

3, is granted.

II.     Allegations of Pessima's Complaint

        Pessima files this lawsuit under § 1983 and Bivens. Doc. 1 at 3. Pessima claims that the

defendant or an agent of the defendant "published some wrong information" about him. Id at 4.

Pessima claims that he was assisting a party (as an interpreter) in this Court against the defendant

when this all occurred. Id; Doc. 2. Pessima claims that he was unable to "proceed in the capacity

for which he was supposedly to be contracted to provide[] his much needed service[.]" Doc. 1 at

5.Pessima claims that the offense against him was "[djefamation" and that the defendant published

"defaming information" about him. Id at 7. Pessima's Complaint and affidavit suggest that the

defamation may have been a statement that Pessima was a lawyer in Sierra Leone, when he was

instead a social worker in Sierra Leone. Id at 4; Doc. 2 at 1-2. Pessima seeks relief to "have his

name restored" for him to "be able to further fulfill his role within the community" and to "be able

to further his career- to local, state or federal level." Doc. 1 at 5.

III.    Discussion


        A.       Screening and Dismissal Standards

        A court when screening under § 1915A must assume as true all facts well pleaded in the

complaint. Estate ofRosenberg v. Crandell. 56 F.3d 35, 36(8th Cir. 1995). Civil rights and pro se

complaints must be liberally construed. Erickson v. Pardus. 551 U.S. 89, 94 (2007^; Bediako v.

Stein Mart. Inc.. 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, "a pro se

complaint must contain specific facts supporting its conclusions." Martin v. Sargent, 780 F.2d

1334, 1337(8th Cir. 1985); see also Ellis v. Citv of Minneapolis, 518 F. App'x 502, 504(8th Cir.
2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall. 992 F.2d 151,152(8th

Cir. 1993); Parker v. Porter. 221 F. App'x 481,482(8th Cir. 2007).

        A complaint "does not need detailed factual allegations ...[but] requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do." Bell

Atl. Corp. V. Twomhlv. 550 U.S. 544, 555 (2007). If a complaint does not contain these hare

essentials, dismissal is appropriate. Beavers v. Lockhart. 755 F.2d 657, 663 (8th Cir. 1985).

Twomhlv requires that a complaint's factual allegations must be "enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true."

Twomhlv,550 U.S. at 555; see also Abdullah v. Minnesota. 261 F. App'x 926,927(8th Cir. 2008)

(noting that a complaint must contain either direct or inferential allegations regarding all material

elements necessary to sustain recovery under some viable legal theory). Under 28 U.S.C. § 1915A,

the court must screen prisoner complaints and dismiss them if they are "(1) frivolous, malicious,

or fail[] to state a claim upon which relief may he granted; or (2) seek[] monetary relief from a

defendant who is immune from such relief." 28 U.S.C. § 1915A(b).

       B.      Analysis

       Pessima's complaint is brought under 42 U.S.C. § 1983, which prohibits deprivation of

civil rights "under color of state law."If a party's conduct meets the requirement for state action,

[under a Fourteenth Amendment analysis] the same acts also qualify as actions taken 'under color

of state law' for purposes of § 1983." Wickersham v. Citv of Columbia. 481 F.3d 591, 597 (8th

Cir. 2007)(quoting Lugar v. Edmondson Oil Co., 457 U.S. 922,935 (1982)). The Defendant here

obviously is not a state or municipal entity or official that typically may be sued under § 1983, but

a private corporation through its executive director.
        The United States Supreme Court has "recognized a number of circumstances in which a

private party may be characterized as a state actor[.]" Wickersham. 481 F.3d at 597 (citing

Brentwood Acad. v. Tenn. Secondary Sch. Ath. Ass'n. 531 U.S. 288, 291 (2001); Jackson v.

Metro. Edison Co.. 419 U.S. 345, 352 (1974); Adickes v. S.H. Kress & Co.. 398 U.S. 144, 151

(1970))(A private party can become a state actor when the state has delegated power that is

traditionally exclusive to the state, where there is willful participation of joint unconstitutional

activity, and where there is a pervasive entwinement between the state and the party); see Lugar.

457 U.S. at 937 (alleging deprivation must be fairly attributable to state). Pessima does not assert

facts that allege that the defendant has become a state actor to support a claim under § 1983.

Further, Pessima's assertion that the defendant defamed him does not assert a deprivation of his

civil rights. Accordingly, Pessima's § 1983 claims are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i-ii)and 1915A(b)(l)for failure to state a claim upon which reliefcan be granted.

       For similar reasons, Pessima's Bivens action must be dismissed. A Bivens action is against

a federal official, not a state actor. DuffV v. Wolle. 123 F.3d 1026, 1037 (8th Cir. 1997)("'[A]n

action under Bivens is almost identical to an action under section 1983, except that the former is

maintained against federal officials while the latter is against state officials.'")(quoting Sanchez v.

United States, 49 F.3d 1329, 1330 (8th Cir. 1995)). Pessima does not assert that the defendant is

federal actor and has not alleged facts to show his civil rights have been violated. Thus,his Bivens

claim is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(l).

III.   Order


       Accordingly, it is

       ORDERED that Pessima's motion to proceed without prepayment of fees. Doc. 3, is

granted and his filing fee is waived. It is further
           ORDERED that Pessima's complaint is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii)

    and 1915A(b)(l), for failure to state a claim upon which relief can be granted. It is finally

           ORDERED that judgment will be entered in favor of defendant and against Pessima,

    dismissing the case.

           DATED April          ,2020.

                                                          BY THE COURT:




                                                          ROBERTO A. LANG:
                                                          CHIEF JUDGE




A
